

115 HR 1921 IH: Head Start Improvement Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1921IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Head Start Act to authorize block grants to States for prekindergarten education, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Head Start Improvement Act of 2017. 2.ImprovementsThe Head Start Act (42 U.S.C. 9831 et seq.) is amended to read as follows:
			
 635.Short titleThis subchapter may be cited as the Head Start Act. 636.Statement of purposeIt is the purpose of this subchapter to promote the school readiness of low-income children by enhancing their cognitive, social, and emotional development in a learning environment that supports children's growth in language, literacy, mathematics, science, social and emotional functioning, creative arts, physical skills, and approaches to learning.
 637.DefinitionsFor purposes of this subchapter: (1)Delegate agencyThe term delegate agency means a public, private nonprofit (including a community-based organization, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), or for-profit organization or agency to which an eligible entity has delegated all or part of the responsibility of the grantee for administering funds under this subchapter.
 (2)Eligible entityThe term eligible entity means the recipient of a subgrant under section 639(d)(3)(A). (3)Financial assistanceThe term financial assistance includes assistance provided by grant, agreement, or contract, and payments may be made in installments and in advance or by way of reimbursement with necessary adjustments on account of overpayments or underpayments.
 (4)Grant recipientThe term grant recipient means the recipient of a grant under section 639(a). (5)Indian tribeThe term Indian tribe means any tribe, band, nation, pueblo, or other organized group or community of Indians, including any Native village described in section 3(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(c)) or established pursuant to such Act (43 U.S.C. 1601 et seq.), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (6)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)Low-income childThe term low-income child means a child who is age 5 or younger, and is from a family with an income below 100 percent of the poverty line for the most recent fiscal year for which satisfactory data are available.
 (8)Poverty lineThe term poverty line means the official poverty line (as defined by the Office of Management and Budget)— (A)adjusted to reflect the percentage change in the Consumer Price Index For All Urban Consumers, issued by the Bureau of Labor Statistics, occurring in the 1-year period or other interval immediately preceding the date such adjustment is made; and
 (B)adjusted for family size. (9)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (10)StateThe term State means a State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the Virgin Islands of the United States, and the Commonwealth of the Northern Mariana Islands. The term includes the Republic of Palau, except during any period for which a Compact of Free Association is in effect, contains provisions for early childhood education or development, and prohibits the assistance provided under this subchapter.
 638.Authorization of appropriationsThere is authorized to be appropriated to carry out this subchapter $8,598,000,000 for each of fiscal years 2017 through 2021.
				639.Block grants to eligible states and Indian tribes
 (a)In generalNotwithstanding any other provision of this subchapter, beginning on October 1 of the first fiscal year following the date of enactment of the Head Start Improvement Act of 2017, from the amounts appropriated to carry out this subchapter under section 638 for a fiscal year, the Secretary shall award grants to eligible States and Indian tribes from allotments made under subsection (b) in accordance with this section.
					(b)Allotments
 (1)FormulaThe Secretary shall allot the amount appropriated under section 638 for a fiscal year among the eligible States and Indian tribes in proportion to the number of children, age 5 and younger, who are from families with incomes below 100 percent of the poverty line for the most recent fiscal year for which satisfactory data are available and who are in an eligible State or Indian tribe, compared to the number of such children for that fiscal year who are in all eligible States or Indian tribes.
 (2)CalculationFor purposes of counting the number of children who are in an eligible State under paragraph (1), the children who are counted in an eligible Indian tribe in that State shall be excluded.
 (c)ApplicationTo be eligible to receive a grant under this section, a State or Indian tribe shall submit an application to the Secretary that includes the number of low-income children in the State or Indian tribe.
					(d)Use of funds
 (1)In generalA grant recipient under this section shall use 100 percent of the grant funds— (A)for prekindergarten education programs in the State or Indian tribe involved;
 (B)for the administration of the programs described in subparagraph (A); and (C)to provide direct technical assistance, oversight, monitoring, research, and training with respect to the programs described in subparagraph (A).
 (2)CertificationThe Governor, or other chief executive, of each grant recipient shall certify that all grant funds received under this section will be used to directly or indirectly provide comprehensive education and related services to low-income children and their families.
 (3)Grant recipient responsibilitiesA grant recipient shall— (A)award subgrants to eligible entities (as defined by the grant recipient) to enable such entities to provide, directly or through a delegate agency, prekindergarten education programs in the State or Indian tribe involved;
 (B)establish rules and standards for the entities awarded subgrants under subparagraph (A); and (C)monitor compliance by entities awarded subgrants under subparagraph (A).
 (4)FlexibilityNotwithstanding any other provision of Federal law (other than this section)— (A)a grant recipient shall have full flexibility to use grant funds to finance a prekindergarten education provider, service, or program; and
 (B)in particular, to the extent permitted under State law, may use the grant funds to establish a portable voucher system that allows a parent of a low-income child to use a portion of the grant funds, other available public funds, or private funds to pay some or all of the costs of attendance at a private prekindergarten education program.
 (5)Members of Indian tribesA member of an Indian tribe who is eligible to receive services pursuant to a program funded under this section may elect to receive such services from any eligible entity for the State or Indian tribe in which the member resides.
 (e)Matching fundsA grant recipient shall provide matching funds from non-Federal sources equal to 20 percent of the amount of the grant to carry out the activities described in this section.
 (f)Administrative costsNo eligible entity that receives a subgrant to provide a program under this subchapter shall use more than 15 percent of the subgrant funds for the administrative costs of the program.
 640.Limitations on assistanceNothing in this subchapter shall be construed to require a grant recipient to establish a publicly funded program of early childhood education and development, or to require any child to participate in such a publicly funded program, including a preschool program funded by a grant recipient, or to participate in any initial screening (other than a health screening) before participating in a publicly funded program of early childhood education and development, except as provided under sections 612(a)(3) and 635(a)(5) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(3), 1435(a)(5)).
				641.Goals; monitoring
 (a)Self-AssessmentsNot less frequently than once each program year, each grant recipient shall conduct a comprehensive self-assessment of the effectiveness and progress of the grant recipient's program under this subchapter in meeting program goals established by the grant recipient. The self-assessment shall include a determination of the number of low-income children served by the program carried out by the grant recipient under this subchapter.
 (b)ReportsThe grant recipient shall develop, and make available to the public, an online and searchable report containing the self-assessment, and an improvement plan to strengthen any areas identified in the self-assessment as weaknesses or in need of improvement. The report shall include the number of low-income children served by the program carried out by the grant recipient under this subchapter.
 (c)Ongoing monitoringEach grant recipient shall establish and implement procedures for the ongoing monitoring of their respective programs, to ensure that the operations of the programs work toward meeting the program goals.
 642.Administrative requirementsEach grant recipient shall make available to the public a report published online at least once in each fiscal year that discloses the following information, from the most recently concluded fiscal year, except that reporting such information shall not reveal personally identifiable information about an individual child or parent:
 (1)The total amount of public and private funds received and the amount from each source. (2)An explanation of budgetary expenditures and proposed budget for the fiscal year.
 (3)The total number of children and families served, the average monthly enrollment (as a percentage of funded enrollment), and the percentage of eligible children served.
 (4)The results of the most recent self-assessment under section 641. (5)Information about parent involvement activities.
 (6)Information about the grant recipient's efforts to prepare children for kindergarten. 643.RecordsEach recipient of financial assistance under this subchapter shall keep records, including records which fully disclose the amount and disposition by such recipient of the proceeds of such financial assistance, the total cost of the program or activity in connection with which such financial assistance is given or used, and the amount of that portion of the cost of the program or activity supplied by other sources.
				644.Research
 (a)StudyThe Comptroller General of the United States shall conduct a study— (1)of the different approaches and best practices used by States and Indian tribes in carrying out the program under this subchapter; and
 (2)that is limited to the information provided in the online reports made available by grant recipients under sections 641 and 642.
 (b) ReportNot later than October 1 of the fourth fiscal year after the date of enactment referred to in section 639(a), the Comptroller General shall submit a report containing the results of the study to the appropriate committees of Congress.
 645.Nondiscrimination provisionsNo grant recipient shall provide financial assistance for any program or activity under this subchapter unless the grant or contract relating to the financial assistance specifically provides that no person with responsibilities in the operation of the program or activity will discriminate with respect to any such program or activity because of race, creed, color, national origin, sex, political affiliation, or beliefs, or because of a disability in violation of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
				646.Political activities
 (a)RestrictionsA program assisted under this subchapter, and any individual employed by, or assigned to or in, a program assisted under this subchapter (during the hours in which such individual is working on behalf of such program), shall not engage in—
 (1)any partisan or nonpartisan political activity or any other political activity associated with a candidate, or contending faction or group, in an election for public or party office;
 (2)any activity to provide voters or prospective voters with transportation to the polls or similar assistance in connection with any such election; or
 (3)assisting, promoting, or deterring union organization. (b)RegistrationNo funds appropriated under this subchapter may be used to conduct voter registration activities. Nothing in this subchapter prohibits the availability of Head Start facilities during hours of operation for the use of any nonpartisan organization to increase the number of eligible citizens who register to vote in elections for Federal office.
 647.Advance fundingFor the purpose of affording adequate notice of funding available under this subchapter, appropriations for carrying out this subchapter are authorized to be included in an appropriation Act for the fiscal year preceding the fiscal year for which they are available for obligation.
				648.General provisions
 (a)LimitationNothing in this subchapter shall be construed to authorize or permit the Secretary or any employee or contractor of the Department of Health and Human Services to mandate, direct, or control, the selection of a curriculum, a program of instruction, or instructional materials, for a Head Start program carried out by an eligible entity.
 (b)Special ruleNothing in this subchapter shall be construed to authorize an eligible entity carrying out a program or activity or a local educational agency to require the other to select or implement a specific curriculum or program of instruction..
 3.Effective dateThe amendment made by this Act shall apply beginning on October 1 of the first fiscal year following the date of enactment of the Improvement Act of 2017.
		